                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 JANE DOE,                                          Case No. 1:18-cv-05436        (AKH)

                        Plaintiff,
                                                    NOTICE OF CROSS-MOTION TO
        -against-                                   PRECLUDE AND FOR SANCTIONS
                                                    UNDER F.R.C.P. 37
 HALSTEAD PROPERTY, LLC, HALSTEAD
 MANHATTAN, LLC and AYO HAYNES,

                        Defendant(s).



       PLEASE TAKE NOTICE, that upon the annexed Declaration of Ian J. Brandt dated

March 17, 2020, the exhibits annexed thereto, the Declaration of Geannetta Jackson dated March

17, 2020, and the exhibits annexed thereto, the Declaration of Richard Sauerhaft dated March 11,

2020, the Declaration of Antwan Johnson dated March 13, 2020, the accompanying memorandum

of law in support of the instant motion and in opposition to Defendants’ motion for summary

judgment, and upon all prior papers and proceedings had herein, the plaintiff Geannetta Jackson

(“Plaintiff”), formerly proceeding pseudonymously as “Jane Doe”, by her attorneys, Wagner,

Berkow & Brandt, LLP, will move this Court, pursuant to F.R.C.P. 37, at a time and date to be set

by the Court, for an Order:

       (a) Granting the Plainitff an adverse inference against Defendants that defendant Ayo

           Haynes (“Haynes”) did not demand the submission of REBNY forms or any other

           financial information from any bidders for the apartment in quetsion other than

           Plaintiff;

       (b) Granting Plaintiff an adverse inference against Defendants that Haynes did not solicit

           or receive any bids for the apartment in question higher than $485,000, the price the
          apartment was actually sold for;

      (c) Precluding Defendants from introducing into evidence the bid spreadsheet alleged to

          have been prepared by Haynes and identified as Exhibit “H” to Defendants’ motion

          for summary judgment;

      (d) Precluding Defendants from introducing into evidence or at trial any evidence or

          testimony that Haynes asked for or demanded financial information from any other

          prospective bidder for the apartment in question;

      (e) Striking Defendants’ answer, in whole or in part;

      (f) Directing Defendants to reimburse Plaintiff’s reasonable attorneys’ fees in connection

          with Defendants’ failure to comply with court-ordered discovery; and

      (g) Such other and further relief as the Court deems just and proper.



Dated: New York, New York
       March 17, 2020

                                                   WAGNER, BERKOW & BRANDT, LLP


                                                   _________Ian J. Brandt_____
                                                          Ian J. Brandt
                                                   Attorneys for Plaintiff Geannetta Jackson
                                                   462 7th Avenue, 6th Floor
                                                   New York, NY 10018
                                                   (646) 791-2086




                                               2
